


110 HRES 749 IH: Expressing support for designation of a

U.S. House of Representatives
2007-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 749
		IN THE HOUSE OF REPRESENTATIVES
		
			October 16, 2007
			Mr. Andrews submitted
			 the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Expressing support for designation of a
		  National Animal Rescue Day to create awareness, educate, increase animal
		  adoption, and increase financial support for animal rescues throughout the
		  United States.
	
	
		Whereas between 6,000,000 to 8,000,000 cats and dogs are
			 put into shelters every year and between 3,000,000 to 4,000,000 are
			 euthanized;
		Whereas there are between 4,000 to 6,000 animal shelters
			 throughout the United States in need of pet supplies, medical supplies,
			 blankets and towels, cleaning supplies, food, and educational materials about
			 owning a pet, as well as information on how to provide the best pet match for a
			 family;
		Whereas increased knowledge and awareness of animal rescue
			 programs throughout the United States will significantly reduce the number of
			 cats and dogs euthanized and reduce the number of animals returned to a shelter
			 who have been rescued;
		Whereas a National Animal Rescue Day will reduce the
			 problem of pet overpopulation, provide animals with good homes, and create
			 awareness as well as financial and educational resources for the problems
			 animal shelters face each day; and
		Whereas the first Saturday in October would be an
			 appropriate day to designate as National Animal Rescue Day and celebrate it
			 through events, festivals or Pawtographs signings which will increase revenues
			 and pet adoptions throughout the United States: Now, therefore, be it
		
	
		That the House of Representatives supports
			 the designation of a National Animal Rescue Day to create awareness for animal
			 rescue programs throughout the year, address the challenge of overpopulation
			 through continued spaying and neutering of adopted pets, and bring Americans
			 together as a Nation to support this common goal.
		
